DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are allowed under this Office action.

Allowable Subject Matter
Terminal Disclaimer has been filed and approved, the application is allowed. Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-40, were carefully reviewed and a search with regards to independent claims 21, 28, and 35, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 21-40, specifically independent claims 21, 28, and 35, the prior art searched was found to neither anticipate nor suggest a display control unit comprising: a memory comprising a plurality of entries, wherein one or more of said entries are configured to store a timestamp; and circuitry configured to: extend or refresh a current frame, in response to determining an oldest timestamp in the plurality of entries is later than a global timer value; in response to a determination that the oldest timestamp is earlier than the global timer value: fetch a new frame configuration set corresponding to a new frame to be displayed; and utilize the new frame configuration set to update one or more display settings.
The most relevant arts searched, Lee, etc. (US 20130136412 Al), modified by Bratt, etc. (US 20110169848 Al), teaches that a display control unit comprising: fetch a frame configuration set corresponding to a frame to be displayed based on a timestamp a memory comprising a plurality of entries, wherein one or more of said entries are configured to store a timestamp; and circuitry configured to: extend or refresh a current frame, in response to determining an oldest timestamp in the plurality of entries is later than a global timer value; in response to a determination that the oldest timestamp is earlier than the global timer value: fetch a new frame configuration set corresponding to a new frame to be displayed; and utilize the new frame configuration set to update one or more display settings" (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612